 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410Lois Development Corporation d/b/a Wallace Thea-ters and Hotel Employees and Restaurant Em-ployees, Local 5, AFLŒCIO.  Cases 37ŒCAŒ4579, 37ŒCAŒ4665, and 37ŒCAŒ4696 February 27, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On July 29, 1999, Administrative Law Judge Gerald A. Wacknov issued the attached decision.  The General Counsel and the Charging Party Union each filed excep-tions and a supporting brief, and the Respondent filed an answering brief to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  The judge has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Randy M. Girer, Esq. and Peter S. Ohr, Esq., for the General Counsel. Ronald Y. K. Leong, Esq. and Lester M. H. Goo, Esq. (Wa-tanaabe, Ing & Kawashima), of Honolulu, Hawaii, for the Respondent. Amy Martin, Esq. and Ashley Ikeda, Esq. (Van Bourg, Weinberg, Roger & Rosenfeld), of Oakland, California, for the Union.                                                                                                                       1 The Charging Party Union has excepted and the General Counsel has effectively excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge found that the Union engaged in informational picketing at the Respondent™s movie theaters between February 2 and June 12, 1996, whereas the General Counsel has asserted on exceptions that the Union™s picketing occurred only during March and April 1996.  We find it unnecessary to resolve this factual discrepancy as the exact dates of the Union™s picketing are immaterial to our ultimate conclusion here.      In adopting the judge™s finding that the Respondent did not engage in bad-faith bargaining here, we find it unnecessary to pass on his con-clusion that the parties ﬁclearly [had] reached an impasseﬂ when bar-gaining ended on January 28, 1997.  We also do not adopt or rely on the judge™s opinion that the contract proposed by the Respondent would clearly have been a contract that ﬁstinks.ﬂ DECISION STATEMENT OF THE CASE GERALD A. WACKNOV, Administrative Law Judge.  Pur-suant to notice a hearing in this matter was held before me in Honolulu, Hawaii on April 15, 16, 19, and 20, 1999.1  The charge in Case 37ŒCAŒ4579 was filed on November 5, 1996, by Hotel Employees and Restaurant Employees Local 5, AFLŒCIO (the Union).  The charge in Case 37ŒCAŒ4665 was filed by the Union on March 13, 1997.  The charge in Case 37ŒCAŒ4696 was filed by the Union on April 9, 1997.  Thereafter, ap-parently on April 25, 1997,2 the Regional Director for Re-gion 20 of the National Labor Relations Board (the Board) issued an order consolidating cases, consolidated complaint and notice of hearing alleging violations by Wallace Theater Corpo-ration, named correctly herein as Lois Development Corpora-tion d/b/a Wallace Theaters (the Respondent) of Section 8(a)(1) and (5) of the National Labor Relations Act (the Act).  The Respondent, in its answer to the complaint, duly filed, denies that it has violated the Act as alleged. The parties were afforded a full opportunity to be heard, to call, examine and cross-examine witnesses, and to introduce relevant evidence.  Since the close of the hearing, briefs have been received from counsel for the General Counsel (the Gen-eral Counsel) and counsel for the Respondent.  On the entire record, and based n my observation of the witnesses and con-sideration of the briefs submitted, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent is a Hawaii corporation with an office and place of business located in Honolulu, Hawaii, from which it is engaged in the business of operating motion picture theaters. In the course and conduct of its business operations the Respon-dent annually derives gross revenues in excess of $500,000 and annually purchases and receives at its Honolulu, Hawaii loca-tion products, goods, and materials valued in excess of $5000 which originated from points outside the State of Hawaii. It is admitted and I find that the Respondent is engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION INVOLVED  It is admitted and I find that at all material times the Union has been a labor organization within the meaning of Section 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES A. The Issues The principal issue raised by the pleadings is whether the Respondent has violated Section 8(a)(1) and (5) of the Act by failing to comply with the provisions of Section 8(d) of the Act, namely ﬁto meet at reasonable times and confer in good faith with respect to wages, hours, and other terms and conditions of  The correct name of the Respondent appears as amended at the hear-ing. 2 The complaint appears to be inadvertently dated March 25, 1997. 333 NLRB No. 58  WALLACE THEATERS 411employment, or the negotiation of
 an agreement or any ques-
tion arising thereunder, and the execution of a written contract 
incorporating any agreement reached if requested by either 
party, but such obligation does not compel either party to agree 
to a proposal or require the making of a concession.ﬂ 
B. The Facts 
On November 13, 1995, following a representation election, 
the Union was certified by the Board as the collective-
bargaining representative of ﬁAll employees including all floor 
staff (ushers, usher/booth employ
ees, box cashiers, and conces-sion employees)ﬂ at its multiplex theater location in Honolulu, 
Hawaii.  Approximately 60 employee
s are included in this unit. 
Bargaining negotiations commen
ced on January 5, 1996, and 
continued for over a year; the last bargaining session was held 
on January 28, 1997.  Then, on March 11, 1997, following the 
filing on that date of a decer
tification petition in Case 37ŒRMŒ
306, the Respondent wrote to the Union advising that ﬁthe 
Company believes that the Union does not currently have the 
majority support of the bargaining unit employeesﬂ and that 
further bargaining was therefore 
not appropriate.  Concurrently, 
the Respondent filed a related petition in Case 37ŒRDŒ160.  On 
March 31, 1999, the Board determined that these petitions, 
which were dismissed by the Regional Director, are subject to 
reinstatement, if appropriate, pending final disposition of the 
instant unfair labor practice proceeding. 
During the course of bargaining the Union was represented 
by five different business agents or representatives.  The Re-
spondent was represented solely by its general manager, Brett 
Havlik.  At the first negotia
ting session Havlik advised the 
union representatives of his total unfamiliarity with collective-
bargaining negotiations, as this
 was the first of the Respon-
dent™s some 27 theaters, located
 on various islands in Hawaii, and also on the mainland, in Ca
lifornia, Nevada, and Missouri, 
to become represented by a union.  He also advised the Union 
that his responsibilities as genera
l manager were substantial and 
expanding due to the Respondent™s business plan of acquiring 
and building additional theaters both in Hawaii and on the 
mainland, and that his busines
s-related travel schedule was 
necessarily extensive.
3  As a result of these considerations he 
requested that the Union acco
mmodate his schedule and sug-
gested that the bargaining sessions be limited to 2 hours™ dura-

tion. The union representatives apparently had no problem with 
this at the outset of negotiations and the procedure for schedul-
ing subsequent meetings became standard practice:  Havilk 
would advise the Union of his availability for future meetings 
and offer the Union certain dates, and the union representatives 
would accept or reject the dates according to their availability.  
Havlik testified that the Res
pondent™s corporate managerial 
hierarchy consisted of a three-man operation consisting of Wal-
                                                          
 3 The Respondent runs a very lean organization, and Havlik™s duties 
include the negotiation of constructi
on contracts and related contracts 
for new theaters, the booking of films for each theater, and personnel 
matters that are not resolved by the individual theater managers. In 
addition, Havlik does not have a 
secretary and types his own corre-
spondence, including bargaining pro
posals and related bargaining let-
ters and documents.    
lace, the president, who had very limited experience in the daily 
operation of theaters but who 
concentrated on acquiring addi-
tional theaters, a comptroller 
who handled financial matters, 
and Havlik, who essentially handled everything else.  Havlik 
believed that his position as general manager and his expertise 
with the theater business, coupl
ed with his knowledge of the Respondent™s business philosophy and the fact that he would 
eventually have to work with the Union in the administration of 
any contract reached, made him 
uniquely qualified to negotiate 
the contract.  For these reasons
, coupled with cost considera-
tions, Havlik decided that he, rath
er than an outside representa-
tive or attorney, would conduct
 the negotiations for the Re-
spondent. Havlik testified that he approached bargaining very cau-
tiously, and specifically advised 
the union representatives of his 
inexperience in union matters.  He questioned unfamiliar termi-
nology and concepts until he be
lieved that he understood the 
ideas and proposals being presented 
to him.  He spent consider-able time preparing for each meeting, and conferred with his 

attorney several times prior to and usually once after each 
meeting, and advised the Union that this was his practice.  
The Union had recently completed the negotiation of a con-
tract with another theater chain, Consolidated Amusement 
Company (Consolidated), a large multistate operation and 
competitor of the Respondent that enjoyed approximately a 90-
percent share of the theater business in Hawaii.  The Respon-
dent™s operations were much smaller.  Prior to the first negotiat-
ing session the Union forwarded a complete contract proposal 
to Havlik, which was virtually a carbon copy of the Consoli-
dated contract. 
The first and second negotiating sessions were held on Janu-
ary 5 and 11, 1996.  During these 
initial meetings the parties 
discussed, line-by-line, the 
Union™s aforementioned written 
proposals which, as noted, were tailored to the business opera-
tions of Consolidated.  Havlik verbally responded to each of the 
Union™s proposals, and during these discussions Havlik imme-diately rejected most of the proposals as being incompatible 
with the Respondent™s overall business philosophy and daily 
operations.  Havlik testified that
 it became quite 
apparent that 
the Union™s fixation with the Consolidated contract would not 
facilitate bargaining, as the only real similarity was that both 
Consolidated and the Respondent operated theaters.  
Accordingly, Havlik endeavored
 to educate the union repre-
sentatives by explaining that while Consolidated, a well-
established, profitable, and much larger entity, employed 
mainly full-time employees and provided them with certain 
benefits, the Respondent found it most profitable to employ 
only part-time employees, main
ly high school and college stu-
dents, providing them flexible
 hours, paying them minimum 
wage, and offering them no bene
fits except perhaps free movie 
passes, with the knowledge that such employees would come 
and go and that the Respondent™s rate of employee turnover 
would be substantial.  Accordin
gly, Havlik viewed such con-
cepts as job classifications, seni
ority, vacations, and a progres-
sive wage scale based on longevity
, all matters of importance to the Union, as being fundamental
ly inapplicable to the inter-
changeable jobs, minimum wa
ges, and high turnover rate 
among the Respondent™s 
employees.  Further, because the Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412spondent was a relatively new en
tity and was continually seek-
ing to expand its operations and acquire or build additional 
theaters, the greatest profitability or the ﬁbottom lineﬂ was of 
the essence in order to increase operating capital.  Accordingly, 
the Respondent was interested in 
a contract with the Union that 
would not only not lessen its prof
itability, but would even per-
haps enhance it if possible.  
At the outset of the next nego
tiating session on February 2, 
1996, the Union endeavored to cause Havik to reexamine the 
Respondent™s approach to collective bargaining.  This was the 
first and only meeting attended by Anthony Rutledge Sr., the 
Union™s financial secretary-treasurer.  The meeting, scheduled 
for 2 hours, instead lasted 9 minutes.  Rutledge asked if the 
Respondent™s position had changed.  Havlik said no.  Rutledge, 
becoming angry and animated, st
ated that the Respondent™s position ﬁsucksﬂ and, according 
to Havlik, ﬁthat Local 5 was 
breaking off negotiations, [and] had no further wish to negoti-
ate.ﬂ  Havlik stated that he thought he was there to hear the 
Union™s responses to his counterpr
oposals that he had offered at 
the prior meeting.  Rutledge 
began comparing the Respondent with Consolidated, and Havlik re
iterated that they were two 
distinct entities with two di
stinct business philosophies.  
Rutledge, according to Havlik, ﬁ
called us carpetbaggers, [and] 
stated that Local 5 had a million dollars in the bank to keep us 

from building, and that it was his intention to drive us out of the 
State of Hawaii.ﬂ  Rutledge also stated that the Union intended 
to picket the Respondent™s theaters.  Then Rutledge abruptly 
stated that the meeting was over and that the next meeting was 
ﬁon call.ﬂ  Havlik replied that he was available for further nego-
tiations.  Then he was escorted out of the Union™s building. 
Immediately thereafter the Union commenced to engage in 
informational picketi
ng, apparently at only the one theater 
complex covered by the instant certification.  There was no 
communication between the partie
s for over 2 months.  Then, on April 9, 1996, the Union wrote to the Respondent protesting 
alleged interim unilateral change
s, and demanded that the Re-
spondent bargain with the Union over such changes.  On April 
12, 1996, Havlik replied and stated
 that he would be happy to 
meet and discuss any concerns with the Union, and requested 
that the Union phone him and set up a mutually agreeable meet-
ing date.  Again, by letter da
ted May 2, 1996, Havlik requested 
a meeting and forwarded certain information to the Union re-

garding the interim changes.  
By letter dated May 3, 1996, the 
Union requested certain updated information from the Respon-
dent relative to contract negotiations ﬁbecause a considerable 
amount of time has past since our last negotiating session.ﬂ  
And in another letter, also apparently inadvertently dated May 
3, 1996, but hand delivered to the Respondent on May 15, 
1996, the Union stated, ﬁAt our last negotiating session, you 
were to get back to the Union 
with your proposals for a collec-
tive-bargaining agreement.  Y
ou have not presented any pro-
posals to date.ﬂ The letter goes on 
to request ﬁa list of all dates 
that you will be available for 
negotiations in May and June.ﬂ 
Havlik immediately responded the 
same day.  Thus, by letter 
dated May 15, 1996, Havlik summarized what had transpired 
between the parties during the first three meetings, stating that, 
ﬁDuring [the first two] meetings I provided the Union with my 
counter proposals for each issue in which we were in disagree-
ment.  To each of our counter proposals the Union representa-
tive stated that he would ﬁtake it 
under advisement . . .  .  As of 
today™s date we are still waiti
ng for the Union to respond to our 
counter proposals.  If you would like our previously discussed 
counter proposals in writing I will be happy to comply just let 
me know.ﬂ4 Havlik then goes on to state: 
 Regarding my availability for 
negotiation meetings for the 
months of May, and June I have listed below the dates I 
should be available.  In order to schedule a meeting on any of 
these days it will be necessary for you to contact my office in 
advance for an appointment.  Please keep in mind that these 
dates are tentative and subject to change based upon my ongo-
ing responsibilities as General Manager of the 
Wallace Thea-ter Corporation. 
 May: 16, 22, 29, 30 & 31; June 11, 12, 13, 14, 18, 19, 20, 
21, 26, & 27 
 Once again I would like to state that I am willing to meet and 
discuss our reasonable counter proposals and hopefully reach 
a mutual [sic] agreeable position on any of the before men-
tioned dates.  Please feel free
 to contact me if you have any 
further questions or comments on this matter. 
 On May 16, 1996, apparently during the course of a brief 
meeting that was not regarded as a negotiating session, Havlik 
presented the Union with bargai
ning materials it had requested 
on May 3, 1996.  Thereafter, on May 29, 1996, Havlik faxed 
the Union ﬁa summary of my handwritten notes of the Com-
pany™s initial responses to the union™s initial collective bargain-
ing proposals.ﬂ   
The Respondent™s written summary begins as follows: 
 Per my correspondence of May 16, 1996 enclosed please find 

a written outline of the Wallace Theatre Corporation™s (The 
Company) counter-proposals, which were previously submit-
ted to the union verbally during our negotiation meetings sev-
eral months ago.  
 It appears unnecessary to review these proposals in any great 
detail.  The four and one-half 
page single spa
ced typewritten 
summary clearly and succinctly sets forth the Respondent™s 

position, sometimes accompanied by the Respondent™s ration-
ale underlying such proposals, on each and every significant 
contract item except one.
5  For example, regarding Item 1.4 of 
the Union™s proposal, Havlik counters with:  ﬁThe Company 

proposes a 90 day probationary period.  The Company proposes 
that Union membership not be mandatory as a condition of 
                                                          
 4 Havlik favorably impressed me 
as a very candid and straightfor-
ward individual with a clear recollecti
on of the events in question.  To 
the extent that the testimony of the various union representatives or the 
representations made in correspondence from the Union to Havlik 
differs materially from Havlik™s testimony or the representations made 
in Havlik™s responses to the Union, I have no hesitation in crediting the 
testimony and representations of Havlik. 
5 The exception is the item regard
ing the Union™s grievance pro-
posal.  In response to this, Havlik states: ﬁThe Company does not agree 

with the grievance procedure outlin
ed by the union and requests addi-tional time to formulate their own pl
an, which shall include a provision 
governing arbitration procedures.ﬂ 
 WALLACE THEATERS 413employment.ﬂ  And in response to
 Item 3.1 of the Union™s con-tract proposal, Havlik proposes:  
 The Company proposes that the union be responsible for col-
lecting any dues, assessments, or any other monies owed them 
by their membership.  Due to the fact that less than half of the 
bargaining unit voted in favo
r of union representation the 
Company does not want to act
 as the Union™s ﬁcollection 
agencyﬂ for dues and assessments which employees may not 
wish to pay.  The Company feel
s that our involvement in the 
collection of these monies coul
d hurt our employee relations 
since the Union was not supported by a clear majority.
6  It was not until June 5, 1996, that the Union replied to Hav-
lik™s aforementioned May 15, 1
996 list of proposed bargaining 
dates. The record is unclear concerning the failure of the Union 
to timely respond:  According to Union Representative Sean 
Muntz, the Union was awaiting certain requested information 
and written proposals from Havlik before it scheduled further 
bargaining.  However, Muntz also
 testified that, ﬁif you took all 
of those dates [proposed by Havlik] then you™d obviously be 
clogging up someone™s schedule.  But you take the ones that 
are most convenient for you at that time.ﬂ  And Muntz testified 
that he ﬁdidn™t want to get off on the wrong foot . . . with any-
body by saying you offered all these dates, we™re taking them 
all.ﬂ  
By the time the Union did respond, of course, all of the pro-
posed dates in May had passed. 
 And while the Union accepted 
the dates of June 12, 13, 14, 26,
 and 27, Havlik had made cer-
tain other commitments for several of those dates during the 
interim, as he had previously cautioned the Union that such 
proposed dates were subject to change. Thus, of the 15 bargain-
ing dates proposed by Havlik fo
r the months of May and June, 
1996, the Union selected only five 
dates in June and, due to the Union™s belated respons
e, Havlik was available for only three 
of those dates. 
The next negotiating session 
was held on June 12, 1996, 
more than 4 months after the preceding February 2, 1996 ses-
sion.  Thereafter, 17 additional 
sessions were held: June 26 and 
27, August 1, 2, and 28, Septem
ber 5, October 11, 18, 22, 24, 
and 25, November 5 and 21, and December 19, 1996, and Janu-
ary 9, 17, and 28, 1997.  During 
this period of some 7 months 
the same procedure of schedulin
g meetings was generally fol-
lowed:  Havlik would furnish the Union with the dates he was 
available, and the Union would accept or reject them.  On at 
least several occasions the Uni
on rejected dates proposed by 
Havlik, and on occasion, for busin
ess-related reasons or illness 
(infra)  Havlik would have to 
cancel dates previously offered 
the Union.  The bargaining sessi
ons lasted from 2 to 3 hours, 
primarily as an accommodation to Havlik, and during the latter 
months of bargaining the Unio
n requested that Havlik meet 
more frequently and for longe
r periods of time. While both 
parties agreed that significant 
progress was being made within 
the bargaining format under whic
h the parties were operating, 
                                                          
                                                           
6 The tally of ballots served upon the parties at the conclusion of the 
election shows that of approximatel
y 56 eligible voters, 22 cast ballots for and 8 cast ballots against the Union, and there were 5 challenged 
ballots. the Union was allegedly of a mind that more and longer negoti-
ating sessions would be even mo
re productive.  Havlik, on the 
other hand, did not believe that
 more frequent or prolonged 
meetings would expedite the bargaining process, but rather 
believed that shorter meetings where the parties understood that 
time was valuable, were, in fact, more productive for that very 

reason; and further, he was able
 to utilized the time between 
meetings to prepare for the next
 meeting and confer with his 
attorney as he continued to do before and after each meeting.  
In fact, Havlik frequently requested that the union representa-
tives forward to him in advance the proposals and materials 
they wanted to discuss, so that he would be prepared for such 
discussions and thus the bargaining time could be utilized more 
efficiently. 
On one occasion, at the persistence of the Union, Havlik 
agreed to a 4-hour meeting, and, 
as Havlik testified, after only 3 
hours the parties seemed to have nothing more to say to each 

other and the meeting ended.  
On another occasion the Union sent a business representative,
 Diaz, to conduct negotiations 
because of the unavailability of the Union™s regular chief nego-
tiator at that stage of the negotiations.
7  Diaz admitted to Havlik 
that he was simply filling in fo
r that one session, and that he 
was unprepared to bargain and was unfamiliar with the course 
of bargaining.  As a result, this particular meeting lasted only a 
short time and no progress was made. 
I do not credit the testimony of
 several union representatives 
who testified that Havlik made it a consistent practice of look-
ing at his watch and after 2 hours would abruptly end the ses-
sion, or that Havlik™s pager would beep after 2 hours and 
Havilk would announce that he woul
d have to leave.  Rather, I 
credit Havlik who testified that 
he does not wear a watch, that a 
scheduled 2-  or 3-hour session 
would end at an appropriate juncture either before or after the allotted time depending upon 
whether discussion of a particul
ar item had been completed, and that his pager went off only one time throughout the course 

of negotiations. Union Representative Sean Munt
z, who had not attended any 
of the initial negotiating sessions
, became the chief spokesper-
son for the Union beginning June 
12, 1996, the date the parties 
resumed negotiations after the 4-
month hiatus.  Muntz testified 
that he had received the Respondent™s written proposals prior to 
the meeting and they were disc
ussed.  Muntz apparently ob-
jected to the format of Havlik™s written ﬁproposalsﬂ and charac-

terized them as merely ﬁnotesﬂ with ﬁinterpretive commentsﬂ 
rather than proposed contract 
language which could be used as 
a basis for bargaining.  Muntz 
requested that Havlik remove 
such ﬁinterpretative commentsﬂ 
from seven of the Respondent™s 
proposals, and Havlik, according to Muntz, did so.  Neverthe-

less, apparently because the Respondent™s proposals were not 
couched in conventional contract
 language, the parties primar-
ily worked off of the Union™s proposals as a starting point. 
 7 The Union had different chief negoti
ators at different stages of the 
negotiations.  Indeed, Havlik testified that this succession of union 
chief negotiators tended to prolong 
bargaining as it would be necessary 
to acquaint each of them with the Respondent™s business philosophy so 
that they would understand the ra
tionale underlying the Respondent™s 
proposals and the Respondent™s reluctance to adopt certain union pro-
posals. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414Muntz testified that, ﬁThere wa
s no bargaining process.  It 
was our proposal, the answer [by Havlik] no, and us dropping it 
to try to move along.ﬂ  Thus, after discussion, the position of 
the Respondent on most significant items prevailed and, ac-
cording to Muntz, ﬁThe way we would come to an agreement is 
we would back down on just about everything, including things 
like minimum wage.ﬂ  As not
ed above, negotiating sessions 
were held on June 12, 26, and 27, 1996.  According to Muntz, 
by the end of these three sessions numerous tentative agree-
ments had been verbally reached 
but had not been signed off by 
the parties.  Thus, according to Muntz, tentative agreement had 
been reached on the following items:  union recognition and 
union security; probationary period; hours and overtime; mini-
mum time; posting of job vacancies; seniority; sickness and 
industrial benefits; maternity leav
e; discipline or discharge; shop stewards; leave of absence for union business; and uni-
forms.  Muntz testified that between June 12, 1996, when he began 
to participate in negotiations, and October 10, 1996, when the 
Respondent submitted a complete contract proposal to the Un-
ion, ﬁ[I]t was clear that up to 
that point . . . we were making 
headway and progress, mainly, at 
my caving in on a lot of lan-
guage, that I would just drop it in
 order to move along.ﬂ  And 
subsequent to October 10, 1996, 
after a dispute regarding what 
had previously been tentatively agreed to and whether, in fact, 
tentative agreement meant tentative agreement primarily in 
concept, as Havlik maintained, or whether it meant tentative 
agreement in both concept and 
language, with certain modifica-
tions, as Muntz argued, the parties resolved their differences.  

During the course of this disagreement Havlik advised Muntz 
that in the Respondent™s written
 proposal of October 10, 1996, 
he had not intended his proposed language to change any sub-
stantive or conceptual understandings, and that he would mod-
ify such language if Muntz could show him where he had alleg-
edly erred.  Thereafter, according to the testimony of both 
Muntz and Havlik, substantial headway was made at the suc-

ceeding negotiating sessions during which some of the previous 
ﬁtentative agreementsﬂ were renegotiated and signed off by the 
parties.8 Further negotiating sessions were
 held on October 11, 18, 
22, 24, and 25, 1996. 
On October 21, 1996, Muntz faxed to the Respondent ﬁa 
complete written counter-proposal package representing the 
Union™s position,ﬂ and advised Hav
lik that Clem Valeri would 
be representing the Union at the meeting scheduled for the 
following day, October 22, 1996.  On October 23, 1996, Muntz 
sent Havlik ﬁa consolidated compromise counter proposalﬂ 
which included all items previously agreed to and closed.  
By letter dated October 29, 199
6, Muntz requested that Hav-
lik submit a list of dates he woul
d be available for bargaining 
for the month of November 1996, and suggested that ﬁwe 
                                                          
 8 Because of the dispute that had arisen regarding whether the un-
signed ﬁtentative agreementsﬂ were ag
reements primarily in concept or 
both in concept and language, Havlik 
initiated the procedure of includ-
ing a signature block for each item 
which would be ﬁsigned offﬂ by 
both parties in order to eliminate any 
further such disputes.  I credit the 
testimony of Havlik and find that
 Respondent initiated the idea of the 
signature blocks in order to e
xpedite the bargaining process.  
would like to schedule marathon bargaining sessions that are 
longer than the two hours you have recently been affording the 
Union.ﬂ  Further, Muntz suggested
 that it would facilitate bar-
gaining to have the Respondent™s attorney present during 
negotiations.  The letter concludes as follows: 
 Finally, the pending negotiations
 between Wallace Theaters 
and Local 5 must begin to be a priority for the company.  
Your inability to provide the Union with additional bargaining 
dates and longer bargaining sessi
ons only serves to delay con-
clusion of negotiations, and can on
ly be viewed as a failure by 
the Company to meet its good
-faith requirement under the 
National Labor Relations Act. 
 By letter dated October 30, 1996,
 Muntz requested that the 
parties begin bargaining about the weekly work schedule of 
each employee and on all subsequent work schedules, and on 

all other employment and working conditions.  And on October 
31, 1996, Muntz renewed certain of the requests contained in 
his October 29, 1996 letter. 
On November 1, 1996, Havlik, in a lengthy reply, responded 
to Muntz™ three aforementioned lett
ers.  Havlik states that while 
scheduling issues are mandatory subjects of bargaining, the 
Union™s request that the Respondent bargain over each and 
every employee™s work schedule ﬁis clearly unreasonable and 
harassing,ﬂ and the Respondent ﬁca
nnot agree to waive its legal 
rights to determine certain basi
c management functions neces-
sary for the orderly running of its business.ﬂ  Havlik goes on to 
offer the dates of November 5, 
19 and, tentatively, November 
21, 1996, for further negotiating sessions, each lasting 2 hours, 
stating that, ﬁAs per our prio
r practice, the company would 
again request that the time frame for our meeting be maintained 

in order to ensure the orderly running of our business,ﬂ and 
that, ﬁIn the interest of better utilizing our meeting time to-
gether, the company would again reiterate its request that the 
Union provide it with a proposed
 agenda of items for negotia-
tion [at] least 24 hours prior to our scheduled meeting.ﬂ  The 
letter continues, inter alia, as follows: 
 As I indicated to you, the company believes that the 
negotiation process would be fu
rthered if the parties were 
to agree on an agenda of items to focus in on at negotia-
tions prior to our meetings, 
as opposed to continuing to 
proceed in the somewhat chaotic and confusing fashion 
that the Union insists upon.  This agenda would, of course, 
not preclude the discussion of other pertinent items, but 
would at least provide the parties with a more focused ap-

proach to negotiations. 
As a related matter, the company would also request 
that the Union provide the company with its written bar-
gaining proposals in a more diligent and timely fashion, as 
opposed to its current practice of less than 24 hours prior 
to our scheduled meetings.  The Union™s current practice 
places an undue and unfair burden on the company to re-
view and analyze the Union™s proposals on such short no-
tice and hinders the bargaining process.  
Finally, the company must take exception to your 
statement that ﬁpending ne
gotiations between Wallace 
Theatres and Local 5 must begin to be a priority for the 
company.ﬂ  Such self-serving and false statements are nei-
 WALLACE THEATERS 415ther reflective of a good faith 
intent nor conducive to pro-
moting fruitful negotiations.  The Union is well aware that 
its negotiations with the [R
espondent] has always been 
and continues to be a high priority for the company.  The 
parties have already had 15 
bargaining sessions commenc-
ing in January of this year, and [the Respondent] continues 

to make every effort to further the negotiation process. 
 On November 1, 1996, Union Representative Valeri sent 
Havlik an 18-page ﬁcompromise 
package of cont
ract proposalsﬂ and suggests that further ba
rgaining sessions may hopefully 
bring about the ﬁconclusion of c
ontract negotiations.ﬂ Havlik 
received the package at about 
4 p.m. on November 4, 1996, the 
evening prior to the scheduled November 5, 1996 negotiating 

session.  
Havlik faxed Muntz an immediate reply stating, inter alia, 
that due to the lengthy counterproposal and the unreasonably 
short period of time provided by
 the Union for him to review the proposals, he ﬁwill be unable to meet and discuss these 
counter proposals at our bargaining session scheduled for 11:00 
am November 5, 1996.ﬂ  Havlik goes on to state that he will 
need ﬁat least three weeks time to properly review and prepare 
for our next bargaining session.ﬂ  And on the morning of No-
vember 5, 1996, Havlik faxed Va
leri a similar letter and ad-
vised him that he would not be prepared to discuss the Union™s 

most recent counterproposals at the meeting scheduled for that 
day, but would be able to re
view the October 25, 1996 counter-
proposals submitted by the Union at the October 25, 1996 bar-

gaining session. 
On November 5, 1996, the Union filed its initial charge in 
this matter, alleging various viola
tions of Section 8(a)(5) of the 
Act, including ﬁfailing to provide
 adequate meeting dates and 
times,ﬂ and ﬁfailing to provide responses to union counterpro-
posals within a proper and reasonable time frame.ﬂ 
On November 8, 1996, Muntz sent a letter to Havlik contain-
ing the Union™s revised proposals. 
 However, Havlik left for the 
mainland on business on November 7 and was not scheduled to 
return until about November 15, 1996.   
Further negotiating sessions were held on November 5 and 
21, and December 19, 1996; and on January 9, 17, and 28, 
1997.  As noted above, progress 
continued to be made through-
out this period of time, and co
ntract items continued to be 
signed off by the parties. On January 13, 1997, Valeri wrote to 
Havlik that as of that point in time the following contract items 
remained open: management rights, wage rates, deduction of 
union dues, layoff and recall, dura
tion of agreement, and effec-
tive date of agreement. At the January 17, 1997 session the 

parties signed off on a mana
gement-rights provision. 
At the schedule 3-hour January 28, 1996 session it was clear 
that there were only a few cont
ract items outstanding, one of which was wages.  From
 the very outset of bargaining the Re-
spondent had been adamant that 
it would agree to pay its em-
ployees only the minimum wage re
quired by law.  The Union, 
realizing that its continued in
sistence upon a wage increase and 
progressive wage scale for th
e employees was simply not ac-
ceptable to the Respondent, offered to accept the Respondent™s 

minimum wage proposal. Further, 
as it was the Union™s policy 
not to collect union dues unless an initial contract provided for 
a wage increase, the Union w
ithdrew its dues-deduction pro-
posal. The Union also proposed 
a 1-year agreement containing 
a midterm reopener clause, effective 6 months after the effec-
tive date of the agreement, providing for the renegotiation of 
any three contract items the Uni
on elected to renegotiate.  Thus, 
at the conclusion of the meeting the open items were layoff and 

recall, the duration/reopener provisi
on, and effective date of the 
contract. Muntz testified that that in 
order to accept the Respondent™s 
minimum wage proposal it was necessary for the Union to have 

a short-term contract: ﬁ[I]f we go 
for a short-term contract it™s 
going to be easier with wages.  We go for a long-term contract we™re going to be locked into something that stinks.ﬂ  Further, 
on January 28, 1997, when the Union agreed to the Respon-
dent™s minimum wage proposal, M
untz recalled Havlik stating 
that, ﬁwell, this looks good to us
 now.  Maybe we want a longer 
duration.ﬂ 
Havlik testified that during a negotiating session in August 
1996, he advised that Union that at that point the Respondent 
was disposed to a 1-year or perhaps a 2-year agreement, but 
also pointed out that the dura
tion of the agreement was depend-
ent upon how favorable he viewed the terms of the contract that 
was ultimately reached.  Havlik testified that at the point when 
the Union accepted his minimum wage proposal during the 
January 28, 1997 meeting he believed a 3-year contract with no 
wage increases for the duration of the contract was in the Re-
spondent™s best interests.  Hav
lik further testified that although 
he replied to the Union™s proposals with verbal counter-
proposals and some written proposals throughout negotiations, 
collective bargaining was a learni
ng experience for him and he 
approached it very cautiously.  Consequently, there was a long 

ﬁgestation periodﬂ during which he became familiar with the 
bargaining process, and after 
which, on October 10, 1996, he 
felt comfortable enough to put together a complete written pro-

posal that, if accepted by the Un
ion, would be satisfactory to 
the Respondent.  
By letter dated January 30, 1997, Havlik advised the Union 
that the Respondent was reject
ing the Union™s proposal on lay-
off and recall and duration of agreement.  Thereafter it appears 

that Valeri attempted to cont
act Havlik by phone on several 
occasions but was unsuccessful. On February 10, 1997, Havlik 
requested a 2-hour negotiating 
session for February 20, 1997, 
stating that due to his travel schedule this was the earliest avail-

able meeting time he could arrange.  Union Representative 
Valeri accepted this date.  Ho
wever, on the morning of Febru-
ary 20, 1997, Valeri was advised that Havlik was ill and would 
be unavailable for the meeting.  Valeri proposed that they meet 
on February 26, 27, and 28, 1997, and on February 24, Havlik 

replied stating that that due to 
his travel and business operations 
schedule his next available me
eting date would be a 3-hour meeting on March 13, 1997. This 
date was accepted by Valeri. 
Havlik was on a lengthy business trip on the mainland from 
about February 24, 1997, until 
March 10, 1997.  On March 11, 
1997, Havlik wrote Valeri info
rming him that he had been 
away on business. Havlik also 
advised Valeri that the Respon-
dent was declining to negotiate further because, based on objec-
tive considerations, the Respondent believed the Union no 
longer had the majority support of the bargaining unit employ-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416ees.  As noted above, the employ
ees™ decertification petition 
had been filed that same date.
9 C.  Analysis and Conclusions 
The General Counsel stated, em
phasized and, on several oc-
casions, reiterated at the hearing that this is not a surface bar-
gaining case but rather a straightforward ﬁmechanics of bar-
gainingﬂ case.  There is no complaint allegation that the pro-
posals of the Respondent were improper or that the Respondent failed and refused to engage in good-faith bargaining or en-

gaged in delaying tactics or 
otherwise engaged in conduct de-signed to avoid reaching an agreement.
10  Moreover, despite the 
fact that bargaining commenced on January 5, 1996, the Gen-
eral Counsel maintains and the complaint alleges that the Re-
spondent did not commence to violate the Act until June 12, 
1996, some 5 months later, in the following respects: 
 The Respondent insisted that the duration of each 
negotiation session be no longer than two to three 
hours. 
From about June 1996 until October 10, 1996, Re-
spondent failed to provide a complete written 
counter proposal. 
From about November 1996 through about March 
11, 1997, Respondent failed to make a representa-

tive available at reasonable times for negotiation 
sessions. 
 The General Counsel argues that to limit negotiating sessions to 2 to 3 hours is per se unreasonable, and that if Havlik would 
have agreed to bargain for more 
than 2 to 3 hours at a time, or 
had hired a consultant or attorney who would have been avail-
able for longer negotiating sessions
, it is likely that more pro-
gress would have been made.  I do not agree. It would appear 
that whether or not the parties™ negotiations are consonant with 

Section 8(d) of the Act is dependent upon the interaction of 
certain variables, such as the length and frequency of meetings, 
the opportunity of each party to present its proposals, the nature 
of the proposals, the candor of the parties in presenting their 
points of view and in rebutting proposals with which they dis-
agree, and, most importantly, 
the actual progress made during 
the course of negotiations.  
                                                          
 9 Following the Respondent™s withdrawal of recognition the Union 
maintained that in fact a complete 
contract had been reached and that 
the Respondent was obligated to sign it.  The Union filed a charge 
containing such an allegation and it 
was dismissed.  While the Union 
apparently continues to maintain 
that an agreemen
t was reached, the 
General Counsel is specifically not contending that the parties reached 

agreement, and the credible record evidence, I find, supports the posi-
tion of both the General Counsel and the Respondent that no agreement 
was reached.  
10 The General Counsel specifically st
ated at the hearing that she was 
not moving to amend the complaint to allege such allegations, but 

suggested that since, over the strong objection of General Counsel, the 
entire course of bargaining had been explored on the record at the hear-
ing, it was within the discretion of the administrative law judge to, sua 
sponte, make findings of violations not specifically alleged in the com-
plaint. I decline to do this because the record evidence clearly mandates 
the conclusion that the Respondent has 
not, in fact, failed to bargain in 
good faith.  
In just the first two negotiating sessions the parties had com-
pletely reviewed, line-by-line, the Union™s entire contract pro-
posal, and Havlik had candidly 
pointed out exactly why he 
believed the Respondent™s business philosophy was incompati-
ble with the Union™s demands. That the Union clearly and un-
mistakably understood the Respondent™s position is under-
scored by the fact that at the outset of the third meeting the 
Union stated that the Responde
nt™s position ﬁsucked,ﬂ threat-
ened to put the Respondent out of
 business, stated to Havlik, I 
find, that bargaining was bei
ng suspended until further notice 
from the Union, and thereafter began picketing the Respon-
dent™s theaters from February 2 until about June 12, 1996, 
without any interim bargaining. That the parties got to this 
stage of negotiations in just two meetings is, in my estimation, 
indicative of Havlik™s efficiency in focusing on the issues and 

presenting his position to the Union in the most expedient man-
ner because, indeed, as he candidly stated to the Union, his 
schedule kept him very busy. 
Then, some 4 months later, beginning with the date the par-
ties renewed negotiations on 
June 12, 1996, progress was 
clearly made; and beginning at about the time the Respondent 

submitted its complete set of written bargaining proposals on 
October 10, 1996, progress not only continued, but accelerated.  
All of this admitted progress was made during the course of 
bargaining sessions lasting 2 to 3 
hours. And it is important to 
note that at no point did any of the union representatives who 
testified herein ever state that they did not have the opportunity 
to discuss with Havlik each and 
every contract item in as much 
detail and in as great a length a
nd as often as they wanted.  
Thus, it has not been demonstrated
 that more or lengthier bar-
gaining meetings would have been any more productive.  In-

deed, it is equally as arguable th
at had the parties engaged in 
marathon bargaining ad nauseu
m less progress would have 
been made as there would have been no particular incentive to 
utilize the time in a productive manner.  I shall dismiss this 
allegation of the complaint. 
As maintained by the General Counsel and alleged in the 
complaint, the Respondent did not
 provide a complete written 
counterproposal until October 10, 1996, after 10 negotiating 
sessions. However, there is no 
contention that the Respondent 
was stalling for time and, further,
 there is no 8(d) requirement 
that the Respondent ever provide a complete written 
counterproposal.  Nor is there any showing that prior to that 
time the Union was unaware of the position of the Respondent 
on any open issue.  Indeed, up to 
that point, as not
ed, the parties 
were making progress even though the Respondent™s proposals 

were mainly verbal.  While th
e Respondent™s complete written 
counterproposal may have facilitated negotiations by permitting 

the Union to suggest modifications to the Respondent™s pro-posed language, there were 11 ne
gotiating sessions after Octo-
ber 10, 1996, and, as noted above, there is no showing that the 
Union did not have ample time during the remaining course of 
bargaining to utilize the Respondent™s written proposals for 
whatever purposes and to the 
extent that it wanted.  
The General Counsel argues that the dramatic progress that 
postdated the Respondent™s written proposal package shows 
that it was the proposal package 
that was the catalyst for this 
progress.  This purported cause-a
nd-effect relationship is not  WALLACE THEATERS 417necessarily the reason for such progress.  Thus, from the com-
mencement of negotiations the Union had been specifically 
made aware of the Respondent™s position on each and every 
contract item the Union deem
ed important, and the Respon-
dent™s package simply confirmed 
what the Union already knew.  
By this point in time, approaching the end of the certification 
year, the Union may have decided that any further effort to 
change Havlik™s thinking on
 open items seemed highly unlikely, that economic sanctions
 were obviously not effective, 
and that it was time to bring the matter to some conclusion.  
While the General Counsel main
tains that it was the Respon-
dent™s delay in presenting its 
complete written counterproposals 
that hampered bargaining, this is
 not necessarily 
the case.  It 
has not been demonstrated, I find, that bargaining was ham-
pered at all by any conduct or failure to act on the part of the 
Respondent.  And if the bargaining process was initially not as 
productive as the parties might have wished, it is just as reason-
able to place the onus on the Un
ion for causing a 4-month hia-
tus in negotiations, or for not accepting all of the Respondent™s 

proposed negotiating dates in May and June 1996, and indeed, 
for placing Union Representative Diaz in charge of a negotiat-
ing session when he was totally unprepared to negotiate.  Had 
the Union utilized its time and res
ources more wisely it is likely 
that the ﬁgestation periodﬂ requir
ed by Havlik would have been 
considerably attenuated, and that the Respondent™s package 
would have been submitted well 
before October 10, 1996.  I shall dismiss this allegation of the complaint. 
It is alleged that from about
 November 1996, through about 
March 11, 1997, Respondent failed to make a representative 
available at reasonable times 
for negotiation sessions.  During this period there were six negot
iating sessions and others were 
scheduled. Insofar as the credible record evidence shows it was 

a mere coincidence that Havlik was ill and was unable to attend 
the scheduled February 20, 1997 
session.  And, insofar as the 
credible record evidence shows, it was a mere coincidence that 

a decertification petition was filed before the parties could get 

together after January 28, 1997, for their next bargaining ses-
sion.  As noted, there is no cont
ention that Havlik™s unavailabil-
ity during this period of time was contrived in an effort to pro-

mote or permit time for employee
s to circulate a petition to 
decertify the Union.  No one expected that there would be no 
further negotiations after January 28, 1997.  Up to that time 
there had been 21 negotiating sessions extending over a year, I 
find, of good-faith bargaining, despite the fact that the Union 
had imposed an interim 4-month bargaining moratorium during 
which it elected not to bargain.  I shall dismiss this allegation of 

the complaint. 
Finally, in response to the Ge
neral Counsel™s contention that 
there were only two open items and 
the parties were virtually at 
the culmination of an agreemen
t, I view the record evidence 
quite differently.  Indeed, I find it unlikely that the parties were 
at all close to an agreement. They had clearly reached an im-
passe on the remaining issues:  the Union wanted a reopener on 
three unidentified items of their choosing after 6 months of a 1-
year contract which provided 
for minimum wages, while the 
Respondent wanted a 3-year cont
ract with minimum wages and 
with no reopener. This meant that the Union, if it agreed with 
the Respondent, would be committing the employees to mini-
mum wages with no wage increase for 3 years during which 
time the Union would be required by law to represent these 
employees despite the fact that 
none of the employees would be 
supporting the Union through dues.
11  As Muntz testified, the 
Union was not going to be locked into a long-term contract that 
ﬁstinks.ﬂ  Clearly, this would have
 been a contract that fit that 
description. Accordingly, I shall dismiss the complaint in its entirety.
12 CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent has not violated Section 8(a)(5) of the 
Act as alleged. 
On these findings of fact and conclusions of law, I issue the 
following recommended
13   ORDER The complaint
 is dismissed in its entirety
.                                                           
 11 As noted above, the Union does not collect dues from employees 
absent a contractual wage increase dur
ing the term of an initial contract. 
12 See 88 Transit Lines, Inc.
, 300 NLRB 177 (1990). 
13 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.   
 